UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-174155 Clear System Recycling, Inc. (Exact name of registrant as specified in its charter) Nevada 27-4673791 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4915 Portalis Way, Anacortes, WA, 98221 (Address of principal executive offices) (360) 982-2444 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ X ] No [ ] As of November 4, 2011, there were 2,940,000 shares of the issuer’s common stock, par value $0.001, outstanding. CLEAR SYSTEM RECYCLING, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4T. Controls and Procedures 13 PART II - OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. (Removed and Reserved) 13 Item 5. Other Information 13 Item 6. Exhibits 14 SIGNATURES 15 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company's Prospectus under Form 424B2 filed with the SEC on July 13, 2011. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the periods presented have been reflected herein. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year ending March 31, 2012. INDEX TO INTERIM FINANCIAL STATEMENTS CLEAR SYSTEM RECYCLING, INC. Table of Contents Page Balance Sheets – September 30, 2011 (unaudited) and March 31, 2011 3 Statements of Operations for the Three and Six Months Ended September 30, 2011 (unaudited) and Cumulative From Inception (January 24, 2011) through September 30, 2011 (unaudited) 4 Statements of Stockholder’s Equity (Deficit) from inception on January 24, 2011 through September 30, 2011 (unaudited) 5 Statements of Cash Flows for the Six Months Ended September 30, 2011 (unaudited) and Cumulative From Inception (January 24, 2011) through September 30, 2011 (unaudited) 6 Notes to Interim Financial Statements 7 3 CLEAR SYSTEM RECYCLING, INC. (A Development Stage Company) Balance Sheets September 30, 2011 March 31, 2011 (Unaudited) ASSETS Current Assets Cash $ 25,606 $ 12,944 Prepaid fees 2,250 2,233 Total Current Assets 27,856 15,177 TOTAL ASSETS $ 27,856 $ 15,177 LIABILITIES AND STOCKHOLDERS’ EQUTIY LIABILITIES Current Liabilities Accounts payable & accrued liabilities $ 1,454 $ - TOTAL LIABILITIES 1,454 - STOCKHOLDERS’ EQUITY (note 3) Preferred stock, par value $0.001, 15,000,000 shares authorized, none issued and outstanding - - Common Stock, par value $0.001, 100,000,000 shares authorized, 2,940,000 and 2,180,000 shares issued and outstanding, respectively 2,940 2,180 Additional paid-in capital 54,060 16,820 Deficit accumulated during the development stage (30,598) (3,823) Total Stockholders’ Equity 26,402 15,177 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 27,856 $ 15,177 The accompanying notes are an integral part of these financial statements 4 CLEAR SYSTEM RECYCLING, INC. (A Development Stage Company) Statement of Operations (Unaudited) Three Months Ended September 30, 2011 Six Months Ended September 30, 2011 Cumulative From Inception (January 24, 2011) to September 30, 2011 REVENUES: $ - $ - $ - OPERATING EXPENSES: General and administrative 314 3,714 4,444 Professional fees 15,388 23,061 26,154 Total Operating Expenses 15,702 26,775 30,598 OTHER INCOME AND EXPENSE - - - NET LOSS APPLICABLE TO COMMON SHARES $ (15,702) $ (26,775) $ (30,598) Basic and Diluted Loss per Common Share $ (0.01) $ (0.01) Weighted Average Number of Common Shares Outstanding 2,535,870 2,398,251 The accompanying notes are an integral part of these financial statements. 5 CLEAR SYSTEM RECYCLING, INC. (A Development Stage Company) Statement of Changes in Stockholders’ Equity From Inception on January 24, 2011 through September 30, 2011 Common Shares Additional Paid-In Deficit Accumulated During the Development Total Stockholders’ Shares Amount Capital Stage Equity Balance- January 24, 2011 (Inception) - $ - $ - $ - $ - Common shares issued for cash at $0.005 per share 2,000,000 2,000 8,000 - 10,000 Common shares issued for cash at $0.05 per share 180,000 180 8,820 - 9,000 Loss for the period - - - (3,823) (3,823) Balance - March 31, 2011 2,180,000 2,180 16,820 (3,823) 15,177 Common shares issued for cash at $0.05 per share 760,000 760 37,240 - 38,000 Loss for the period (Unaudited) - - - (26,775) (26,775) Balance-September 30, 2011 (Unaudited) 2,940,000 $ 2,940 $ 54,060 $ (30,598) $ 26,402 The accompanying notes are an integral part of these financial statements. 6 CLEAR SYSTEM RECYCLING, INC. (A Development Stage Company) Statement of Cash Flows (Unaudited) Six Months Ended September 30, 2011 Cumulative From Inception (January 24, 2011) to September 30, 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (26,775) $ (30,598) Adjustment to reconcile net loss to net cash provided (used) by operating activities: Prepaid expenses (17) (2,250) Accounts payable and accrued expenses 1,454 1,454 Net cash used in operating activities (25,338) (31,394) CASH FLOWS FROM INVESTING ACTIVITIES Net cash provided by (used in) investing activities - - CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock for cash 38,000 57,000 Net cash provided by financing activities 38,000 57,000 Net increase in cash and cash equivalents 12,662 25,606 Cash and cash equivalents - beginning of period 12,944 - Cash and cash equivalents - end of period $ 25,606 $ 25,606 Supplemental Cash Flow Disclosure: Cash paid for interest $ - $ - Cash paid for income taxes $ - $ - The accompanying notes are an integral part of these financials. CLEAR SYSTEM RECYCLING, INC. (A Development Stage Company) Notes to Interim Financial Statements NOTE 1 - CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at September 30, 2011, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company's March 31, 2011 audited financial statements. The results of operations for the period ended September 30, 2011 are not necessarily indicative of the operating results for the full year. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. The Company’s periodic filings with the Securities and Exchange Commission include, where applicable, disclosures of estimates, assumptions, uncertainties and markets that could affect the financial statements and future operations of the Company. Cash and Cash Equivalents Cash and cash equivalents include cash in banks, money market funds, and certificates of term deposits with maturities of less than three months from inception, which are readily convertible to known amounts of cash and which, in the opinion of management, are subject to an insignificant risk of loss in value. The Company had $25,606 and $12,944 in cash and cash equivalents at September 30, 2011 and March 31, 2011, respectively. Start-Up Costs In accordance with FASC 720-15-20, “ Start-up Activities”, the Company expenses all costs incurred in connection with the start-up and organization of the Company. Net Income or (Loss) Per Share of Common Stock The Company has adopted FASC Topic No. 260, “Earnings per Share,” (“EPS”) which requires presentation of basic and diluted EPS on the face of the income statement for all entities with complex capital structures and requires a reconciliation of the numerator and denominator of the basic EPS computation to the numerator and denominator of the diluted EPS computation. In the accompanying financial statements, basic earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of shares of common stock outstanding during the period. The following table sets forth the computation of basic and diluted earnings per share, for the three months and six months ended September 30, 2011: Three Months Six Months Net loss applicable to Common Shares $ (15,702) (26,775) Weighted average common shares outstanding (Basic) 2,535,870 2,398,251 Weighted average common shares outstanding (Diluted) 2,535,870 2,398,251 Net loss per share (Basic and Diluted) $ (0.01) (0.01) The Company has no potentially dilutive securities, such as options or warrants, currently issued and outstanding. Concentrations of Credit Risk The Company’s financial instruments that are exposed to concentrations of credit risk primarily consist of its cash and cash equivalents and related party payables it will likely incur in the near future. The Company places its cash and cash equivalents with financial institutions of high credit worthiness. At times, its cash and cash equivalents with a particular financial institution may exceed any applicable government insurance limits. The Company’s management plans to assess the financial strength and credit worthiness of any parties to which it extends funds, and as such, it believes that any associated credit risk exposures are limited. Revenue Recognition The Company recognizes revenue from the sale of products and services in accordance with FASC Topic No. 605, “Revenue Recognition.” No revenue has been recognized since inception. However, the Company will recognize revenue only when all of the following criteria have been met: i) Persuasive evidence for an agreement exists; ii) Service has been provided; iii) The fee is fixed or determinable; and iv) Revenue is reasonably assured. Recent Accounting Pronouncements Management has considered all recent accounting pronouncements issued since the last audit of our financial statements. The Company’s management believes that these recent pronouncements will not have a material effect on the Company’s financial statements NOTE 3 - CAPITAL STOCK Authorized Stock The Company has authorized 100,000,000 common shares and 15,000,000 preferred shares, both with a par value of $0.001 per share. Each common share entitles the holder to one vote, in person or proxy, on any matter on which action of the stockholders of the corporation is sought. Share Issuance Since inception (January 24, 2011) to September 30, 2011, the Company has issued 2,000,000 common shares at $0.005 per share for $10,000 in cash, and 940,000 common shares at $0.05 per share for $47,000 in cash, for total cash proceeds of $57 ,000, being $2,940 for par value shares and $54,060 for capital in excess of par value. There were 2,940,000 and 2,180,000 common shares issued and outstanding at September 30, 2011 and March 31, 2011, respectively. Of these shares, 2,000,000 were issued to two directors and officers of the Company. There are no preferred shares outstanding. The Company has issued no authorized preferred shares. The Company has no stock option plan, warrants or other dilutive securities. NOTE 4 - GOING CONCERN AND LIQUIDITY CONSIDERATIONS The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and the liquidation of liabilities in the normal course of business. As at September 30, 2011, the Company has a loss from operations of $26,775 an accumulated deficit of $30,598 and has earned no revenues since inception. The Company intends to fund operations through equity financing arrangements, which may be insufficient to fund its capital expenditures, working capital and other cash requirements for the year ending March 31, 2012. The ability of the Company to emerge from the development stage is dependent upon, among other things, obtaining additional financing to continue operations, and development of its business plan. In response to these problems, management intends to raise additional funds through public or private placement offerings. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 5 - SUBSEQUENT EVENTS On October 3, 2011, the Company closed its Prospectus Offering and will not sell any additional shares. The Company sold 660,000 shares under the Prospectus, raising a total of $33,000. In accordance with ASC 855-10, Company management reviewed all material events through the date of this report and determined that there are no material subsequent events to report . ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements Except for historical information, this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Such forward-looking statements involve risks and uncertainties, including, among other things, statements regarding our business strategy, future revenues and anticipated costs and expenses. Such forward-looking statements include, among others, those statements including the words “expects,” “anticipates,” “intends,” “believes” and similar language. Our actual results may differ significantly from those projected in the forward-looking statements. Factors that might cause or contribute to such differences include, but are not limited to, those discussed herein as well as in the “Description of Business – Risk Factors” section in our Prospectus on Form 424B2, as filed on July 13, 2011. You should carefully review the risks described in our Prospectus and in other documents we file from time to time with the Securities and Exchange Commission. You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report. We undertake no obligation to publicly release any revisions to the forward-looking statements or reflect events or circumstances after the date of this document. Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements. All references in this Form 10-Q to the “Company,” “Clear System,” “we,” “us,” or “our” are to Clear System Recycling, Inc. Results of Operations We have not commenced operations and have generated no revenues to date. We incurred operating expenses of $26,775 for the six months ended September 30, 2011. These expenses consisted of general operating expenses for preparation of our website and professional fees for preparation and filing of our S-1 Registration Statement. Our net loss from inception (January 24, 2011) through September 30, 2011 was $30,598. Cash provided by financing activities for the period from inception (January 24, 2011) through September 30, 2011, was $57,000. We received our initial funding of $10,000 through the sale of common stock to our officers and directors. Brian Pollard purchased 1,000,000 shares of our common stock at $0.005 per share on January 27, 2011, for $5,000. Cheryl Nesler purchased 1,000,000 shares of our common stock at $0.005 per share on January 27, 2011, for $5,000. During March and April 2011, we sold 280,000 common shares at a per share price of $0.05 to eleven non-affiliated private investors, for $14,000. During August 20111 and September 2011, under our offering, which we closed on October 3, 2011, we sold 660,000 shares for total proceeds $33,000, to 20 non-affiliated investors. Liquidity and Capital Resources The report of our auditors on our audited financial statements for the period ended March 31, 2011, contains a going concern qualification as we have suffered losses since our inception. We have minimal assets and have not achieved operating revenues since our inception. We have depended on sales of equity securities to conduct operations. Our cash balance at September 30, 2011, was $25,606. In order to achieve our business plan goals, we raised $33,000 from the sale of 1,075,000 registered shares pursuant to our S-1 Registration Statement filed with the SEC under file number 333-174155 which became effective on July 12, 2011. The funds on hand prior to the Offering and the funds raised pursuant o the Offering will provide us with sufficient capital for the next 12-months. Plan of Operation CSR is a development stage company that has limited operations, no revenue and limited assets. Our plan is to develop a hospital-based business offering waste divergence programs and strategies to help hospitals better recycle. The Company will play an educational role bringing hospital administrators, staff, and recycling professionals together to formulate workable conservation solutions. Professional fees and retainers will be charged for our services, and incentives attached to performance. A specific referral program is planned, whereby whenever a partner hospital successfully refers our services to another, financial as well as value-added incentives will be returned to the partner hospital. We started operations by contracting out the development of the website www.clearsystemrecycling.com. During the next 12 months from the date of this report, CSR will apply to get its common stock listed for trading, develop its website, prospect for clients, and market our services. We have begun construction of our RIW (recycling interactive website) on-line platform that will be the central base for our educational and interactive programs. The website’s content and function will be geared toward making the process of recycling easy, engaging, informative and interactive. Partner hospitals will have their own unique secure log-in that will give them access to timely information on the status of their own recycling initiatives. Progress will be constantly checked and analyzed for improvement. Our RIW platform will also be well optimized for Google organic search results and will have a call to action on the home page that should serve to attract inquiries and possible sales leads. We anticipate that development of our RIW website will take approximately two more months .In the three month period following development of our website, we will begin our hospital outreach marketing to source prospective hospitals through one-on-one interaction. We will also explore taking out ads in key trade magazines or other industry related websites. We will focus our marketing on the West Coast, targeting clients in Washington, Oregon, California, Nevada, and Ontario, Canada. If we do not retain sufficient funds to proceed with the implementation of our business plan, we may have to find alternative sources of funds, like a private placement of securities, or loans from our officers or third parties (such as banks or other institutional lenders). Equity financing could result in additional dilution to then existing shareholders. If we are unable to meet our needs for cash, or possible alternative sources, then we may be unable to continue to maintain, develop or expand our operations. We have no plans to undertake any product research and development during the next 12 months. Off-Balance Sheet Arrangements We have never entered into any off-balance sheet financing arrangements and have not formed any special purpose entities. We have not guaranteed any debt or commitments of other entities or entered into any options on non-financial assets. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 4. CONTROLS AND PROCEDURES Evaluation of Our Disclosure Controls Under the supervision and with the participation of our senior management, including our chief executive officer and chief financial officer, Brian Pollard, we conducted an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as of the end of the period covered by this quarterly report (the “Evaluation Date”). Based on this evaluation, our chief executive officer and chief financial officer concluded as of the Evaluation Date that our disclosure controls and procedures were effective such that the information relating to us, required to be disclosed in our Securities and Exchange Commission (“SEC”) reports (i) is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms, and (ii) is accumulated and communicated to our management, including our chief executive officer and chief financial officer, as appropriate to allow timely decisions regarding required disclosure. Changes in Internal Control Over Financial Reporting There have been no changes in our internal control over financial reporting that occurred during the quarter ended September 30, 2011, that have materially affected or are reasonably likely to materially affect our internal control over financial reporting. PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS In the ordinary course of our business, we may from time to time become subject to routine litigation or administrative proceedings which are incidental to our business. We are not a party to nor are we aware of any existing, pending or threatened lawsuits or other legal actions involving us. ITEM 1A. RISK FACTORS Not applicable. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS We did not issue unregistered equity securities during the quarter ended September 30, 2011. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. (REMOVED AND RESERVED) ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS The following exhibits are included as part of this report: Exhibit No. Description 31.1 / 31.2 Rule 13(a)-14(a)/15(d)-14(a) Certification of Principal Executive and Financial Officer 32.1 / 32.2 Rule 1350 Certification of Principal Executive and Financial Officer 101.INS* XBRL Instance 101.SCH* XBRL Taxonomy Extension Schema 101.DEF* XBRL Taxonomy Extension Definitions 101.LAB* XBRL Taxonomy Extension Labels 102.PRE* XBRL Taxonomy Extension Presentation * XBRL information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CLEAR SYSTEM RECYCLING, INC. Dated: November 11, 2011 By: /s/ Brian Pollard Brian Pollard President, Principal Executive and Financial Officer
